Citation Nr: 1401138	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, identified as chronic left shoulder strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a right knee disability, identified as chronic right knee strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Following the promulgation of these decisions, the Veteran relocated to Florida and jurisdiction of his claims thus was transferred to the St. Petersburg RO.

In November 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript (Tr.) of the proceeding is of record.

During the November 2010 hearing, the Veteran submitted additional evidence, accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Tr. at 4.  He also raised informal claims for service connection for psychiatric and stomach disabilities, to include as secondary to the pain medication prescribed for his left shoulder and right knee strain.  See Board Hearing Tr. at 17-18.  While noted in the hearing transcript, those issues have not been developed for appeal and are therefore referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran, in written statements and testimony before the Board, contends that his service-connected left shoulder and right knee disabilities are more severe than contemplated by his currently assigned ratings and that increased evaluations are therefore warranted.  However, before the Board may reach the merits of the Veteran's claims, further development is needed.  See 38 C.F.R. § 19.9 (2013).

I.  VA Examination

The Veteran last presented for a VA examination to assess the severity of his left shoulder and right knee disabilities in February 2008.  Since that time, he has attested to chronic pain and loss of mobility in both of his affected joints.  See Board Hearing Tr. at 6, 10, 12, 15.  The Veteran has testified that his symptoms have worsened to the point that he must constantly medicate with prescription painkillers.  Id.  He has further emphasized that his right knee has become increasingly unstable and prone to locking, notwithstanding his use of a brace for support.  See Board Hearing Tr. at 8, 12; see also September 2, 2010, Correspondence (describing prescription medications and metal support braces required for left shoulder and right knee).   

VA's duty to assist includes providing an updated examination where there is evidence that a service-connected disability may have worsened since it was last examined.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  That is clearly the case here.  Moreover, the Veteran has expressly indicated that he is willing to report for a new VA examination to ascertain the current severity and manifestations of his left shoulder and right knee disabilities.  See Board Hearing Tr. at 9.  Accordingly, such an examination should be obtained on remand.  

II.  VA Treatment Records

Outstanding VA treatment records should also be obtained on remand.  The transcript of the Veteran's November 2010 hearing reflects that he was scheduled to undergo an orthopedic consultation at the Orlando, Florida, VA Medical Center.  See Board Hearing Tr. at 9.  However, no records of that scheduled consultation have yet been added to his claims file.  Nor have any other relevant VA records generated since the hearing.  Such records lie within VA's constructive possession and, thus, should be associated with the Veteran's file in accordance with 38 U.S.C.A. § 5103A(c).  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of left shoulder and right knee treatment from the Orlando, Florida, VA Medical Center and its affiliates, including the Lake Baldwin VA Outpatient Treatment Center, dated since November 2010.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his Virtual VA and/or VBMS eFolders. 

2.  After completing the above development, schedule the Veteran for one or more appropriate VA examinations to determine the nature and severity of his service-connected left shoulder and right knee disabilities.  

Notice of the VA examination(s) should be sent to the Veteran at his new address, which is included in the recent correspondence provided by his representative.  See May 28, 2013, Statement from Paralyzed Veterans of America (received at the Board on June 26, 2013).

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or VBMS eFolders) should be made available to and be reviewed by the examining clinician, and it should be confirmed that such records were available for review.  

All necessary clinical testing, including X-ray and range-of-motion studies, should be undertaken, and the results should be noted in the examination report.  All ranges of motion should be expressed in degrees.  

In addition, specific findings should be made as to whether there is pain, weakened movement, excess fatigability, or incoordination during range-of-motion and/or repetitive motion testing of the Veteran's left shoulder and right knee, with any determination portrayed in terms of the degree of additional range of motion loss. 

Similarly, there should be specific findings as to the frequency and duration of any flare-ups associated with the Veteran's left shoulder and right knee disabilities, and whether such flare-ups are productive of additional loss of motion, expressed in degrees.  

There should also be a detailed discussion as to whether, and how frequently, the Veteran's right knee "locks up," and whether this joint is manifested by recurrent subluxation or lateral instability that is slight, moderate, or severe. 

Finally, there should be an assessment of what impact, if any, the Veteran's left shoulder and right knee disabilities have on his activities of daily living, as directed by 38 C.F.R. § 4.10, and whether those service-connected disabilities are productive of any additional functional impairment, to specifically include marked interference with employment or frequent periods of hospitalization, as contemplated by 38 C.F.R. § 3.321.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional needed development, readjudicate the issues on appeal.  If any requested benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

